ORDER

PER CURIAM.
Movant pled guilty to second degree burglary. Section 569.170, RSMo 1994. Pursuant to a plea bargain, the trial court sentenced him to six years in the Department of Corrections.
Movant filed a Rule 24.035 motion, which the motion court denied without a hearing. On appeal, he alleges the motion court erred in denying a hearing.
The motion court’s findings are not clearly erroneous. No error of law appears. An opinion would have no precedential value.
The motion court’s judgment is affirmed pursuant to Rule 84.16(b).